      Case 4:20-cv-00519-A Document 19 Filed 01/04/21    Page 1 of 2 PageID 51
                                                           =c,•:~;:-.;r}:~.:i \;' (1\
                                                          l           r·----·-·
                    IN THE UNITED STATES DISTRICT C[URT j ,JJ\N - 4 2021
                         NORTHERN DISTRICT OF TEXAS      !
                                                                                  1,   '
                                                                                           I(

                                                                                            ;
                                                                                                C(:; I {; r :
                                                                                                 :
                                                                                                                ~;--




                             FORT WORTH DIVISION     CLF' ' L'.I u:· I:,:, I ,·r:un
                                                                  '
JANE UNTHSC-CE DOE,                      §                  -
                                         §
              Plaintiff,                 §
                                         §
vs.                                      §    NO, 4:20-CV-519-A
                                         §
THE UNIVERSITY OF NORTH TEXAS            §
HEALTH SCIENCE CENTER AT                 §
FORT WORTH, ET AL.,                      §
                                         §
             Defendants.                 §


                                      ORDER

        Pursuant to LR 55.1 of the Local Civil Rules of the United

States District Court for the Northern District of Texas, if a

defendant has been in default for ninety days, the presiding

judge may require the plaintiff to move for entry of a default

and a default judgment and, if the plaintiff fails to comply

with the order, the action will be dismissed as to the

defaulting defendant. Here, the record reflects that defendants,

The University of North Texas Health Science Center at Fort

Worth and Kirk Barron, have been in default for more than ninety

days. Plaintiff has not taken any action to pursue the matter.

Therefore,

       The court ORDERS that by 4:00 p.m., on January 11, 2021,

plaintiff move for entry of default and a default judgment as to

defendants. Failure to comply with this order may result in the
   Case 4:20-cv-00519-A Document 19 Filed 01/04/21   Page 2 of 2 PageID 52


dismissal of plaintiff's claims without further notice.
     The court further notifies plaintiff that she will have to
Identify herself in order to obtain a judgment.
     SIGNED January 4, 2021.




                                    2
